Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
_________, 2019 by and between General Cannabis Corp, a Colorado corporation
(the “Company”), and each of the purchasers listed on Appendix I hereto (each,
the “Purchaser” and together, the “Purchasers”).

WHEREAS, the Company desires to issue and sell, and the Purchasers desire to
purchase,  a senior unsecured promissory note  in the form attached hereto as
Exhibit A (the “Note”) and a warrant to purchase shares of the common stock, par
value $0.001 per share, of the Company at an exercise price of $1.30 per share,
in the form attached hereto as Exhibit B (the “Warrant”), on the terms and
conditions set forth herein.  The Notes and the Warrants issued to the
Purchasers are sometimes referred to herein as the “Securities”.

WHEREAS, on or about the date hereof, the Company desires to enter into one or
more Securities Exchange Agreements (the “Securities Exchange Agreement”) with
certain investors (the “Existing Investors”) holding an aggregate of $1,106,000
in principal amount of the Company’s senior secured promissory notes (the
“Existing Notes”) previously issued to the Existing Investors by the Company
pursuant to the Promissory Note and Warrant Purchase Agreement, dated April 20,
2018, as amended, among the Company and the Existing Investors, pursuant to
which the Company shall issue to the Existing Investors (i) $1,106,000 in
aggregate principal amount of Notes and (ii) Warrants to purchase an aggregate
of 1,106,000 shares of Common Stock in exchange for the Existing Notes, on the
terms and conditions set forth in the Securities Exchange Agreement.

WHEREAS, the Company desires to issue to the Purchasers and the Existing
Investors, collectively, up to an aggregate principal amount of Notes of
$5,000,000 and Warrants to purchase an aggregate of up to 5,000,000 shares of
Common Stock.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1.    

Definitions.  As used herein, the following terms shall have the following
meanings:

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Transactions” means the transactions contemplated by this Agreement.

2.    

Authorization, Consent and Closing.  

(a)    

Authorization.  The Company has authorized the issuance and sale to the
Purchasers of the Securities pursuant to this Agreement.

(b)    

Purchase and Sale.  Upon the terms and subject to the conditions set forth
herein, at the Closing (as defined below) the Company shall issue and sell to
each Purchaser, and each Purchaser agrees to purchase from the Company, (i) a
Note in the principal amount set forth opposite such Purchaser’s name on
Schedule I, and (ii) a Warrant to purchase the number of shares of Common Stock
set forth opposite such Purchaser’s name on Schedule I, which shall equal one
share of Common Stock for each $1.00 of principal amount of the Note issued to
such Purchaser pursuant to this Agreement (collectively, the “Offering”).  The
Company’s agreements with each Purchaser are separate agreements, and the sales
of the Securities to each Purchaser are separate sales.

(c)    

The Closing.  The initial closing of the Offering (the “Closing”) shall take
place substantially concurrently with the Closing Date (as defined in the
Securities Exchange Agreement) (the “Initial Closing Date”). In the event there
is more than closing, the term “Closing” shall apply to each such closing,
unless otherwise specified herein.

(d)    

Closing Deliveries.  At the Closing,(i) The purchase and sale of the
Securities shall take place remotely via the exchange of documents and
signature, or at such other place as the Company and the Purchasers mutually
agree upon, orally or in writing; and (ii) the Company shall deliver to each
Purchaser the Note and the Warrant to be purchased by such Purchaser against (A)
payment of the purchase price therefor by check payable to the Company or by
wire transfer to a bank designated by the Company and (B) delivery of
counterpart signature pages to this Agreement.




--------------------------------------------------------------------------------




(e)    

Until such time as the aggregate amount of principal indebtedness evidenced by
the Notes equals a total of $5,000,000, the Company may sell additional Notes
and Warrants to such persons or entities as determined by the Company, or to any
Purchaser who desires to acquire additional Notes and Warrants. All such sales
shall be made on the terms and conditions set forth in this Agreement. The
Company, in its sole discretion, shall determine the time and place of each
Closing subsequent to the Initial Closing. For purposes of this Agreement, and
all other agreements contemplated hereby, any additional purchaser so acquiring
Notes and Warrants shall be deemed to be a “Purchaser” for purposes of this
Agreement, and any notes and warrants so acquired by such additional purchaser
shall be deemed to be “Notes”, “Warrants” and “Securities” as applicable.

3.    

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser, as of the date hereof and as of the Closing Date,
that:

(a)    

The Company is a corporation duly formed, validly existing and in good standing
under the laws of the State of Colorado.  The Company has all requisite
corporate power and authority to carry out the Transactions.

(b)    

The execution, delivery and performance of this Agreement has been duly
authorized by the Company.  This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms except as
such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar laws relating to creditor’s rights generally, by general equitable
principles and by any implied covenant of good faith and fair dealing.  The
execution and delivery by the Company of this Agreement, the offering, sale and
issuance of the Securities hereunder and the fulfillment of and compliance with
the respective terms hereof and thereof by the Company, do not and shall not
conflict with or result in a breach of the terms, conditions or provisions of,
constitute a default under, result in a violation of, or require any
authorization, consent, approval, exemption or other action by or notice to any
third party or any court or administrative or governmental body pursuant to,
(i) the organizational documents of the Company, (ii) any law, statute, rule or
regulation to which the Company is subject, or (iii) any agreement, instrument,
order, judgment or decree to which the Company is subject, except for any
consents or approvals which have been obtained prior to the date hereof and, in
the case of subclauses (ii) and (iii) above, for any conflict, result, default,
right or other requirement that could not reasonably be expected to have a
material adverse effect on the Transactions.

(c)    

When the Securities are issued in accordance with the terms hereof, the
Securities will be validly issued.  The Company has taken all corporate action
necessary to authorize the issuance of the shares of Common Stock for which the
Warrants will be exercisable and, upon issuance of such shares of Common Stock
in accordance with the terms of the Warrants, such shares of Common Stock will
be validly issued, fully paid and non-assessable.

(d)    

The Offering is being made in reliance upon the exemption from registration
provided by Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the SEC under the Securities Act.  The
offering of Securities pursuant to the Securities Exchange Agreement is being
made in reliance upon the exemption from registration provided by Section
3(a)(9) under the Securities Act. The Company may also issue additional Notes
and/or additional Warrants for cash and/or other consideration received from the
Purchasers or additional purchasers in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act and Rule
506 of Regulation D. To participate in the Offering, each Purchaser is required
to represent and warrant to the Company that it is an “accredited investor” as
such term is defined in Regulation D.

(e)    

The Company is not a party to or in any way obligated to make any payment
relating to, any contract or outstanding claim for the payment of any broker’s
or finder’s fee in connection with the origin, negotiation, execution or
performance of this Agreement or the Offering, other than any such payments
which have been or will be satisfied in full by the Company.

4.    

Purchaser's Investment Representations.  The Purchaser hereby represents and
warrants to the Company, as of the date hereof and as of the Closing Date, that:

(a)    

The Purchaser has all requisite power and authority (and, if the Purchaser is an
individual, legal capacity) to execute and deliver this Agreement and consummate
the Transactions. The Purchaser has taken all action as and in the manner
required by law or otherwise to authorize the execution, delivery and
performance of this Agreement and the Transactions.

(b)    

The execution and delivery of this Agreement does not, and the consummation of
the Transactions will not, violate (i) any material terms of any material
contract or commitment of any kind or character to which the Purchaser is a
party or by which the Purchaser or any of the Purchaser’s property may be bound,
or (ii) to Purchaser’s knowledge, any law, regulation, rule, judgment or order
applicable to the Purchaser or the Purchaser’s property.




2




--------------------------------------------------------------------------------




(c)    

This Agreement constitutes the valid and binding obligation of the Purchaser,
enforceable in accordance with its terms except as such enforceability may be
limited by bankruptcy, insolvency, moratorium and other similar laws relating to
creditor’s rights generally, by general equitable principles and by any implied
covenant of good faith and fair dealing.

(d)    

The Purchaser is an “accredited investor”, as defined under Rule 501(a)
promulgated under Regulation D under the Securities Act. The Purchaser certifies
to the Company that the information in this Section 4(d) is complete and
accurate and may be relied upon by the Company to invoke any applicable
exemption from federal and state securities laws in connection with Purchaser’s
acquisition of the Securities hereunder.

(e)    

The Purchaser is acquiring the Securities for the Purchaser’s own account for
investment purposes only and not for subdivision, fractionalization, resale or
distribution; the Purchaser has no contract, undertaking, agreement or
arrangement with any person to sell, transfer or pledge to such person or anyone
else the Securities (or any portion thereof); and the Purchaser has no present
plans or intentions to enter into any such contract, undertaking or arrangement.

(f)    

The Purchaser understands that the Securities have not and will not be
registered under the Securities Act or the securities laws of any state, and
cannot be sold or transferred without compliance with the registration
provisions of the Securities Act, and the applicable state securities laws, or
compliance with exemptions, if any, available thereunder.  The Purchaser
expressly represents that (i) the Purchaser has such knowledge and experience in
financial and business matters that it has the capacity to protect the
Purchaser’s own interests in connection with the purchase of the Securities in
the Offering; (ii) the Purchaser is capable of evaluating the merits and risks
of an investment in the Company through the acquisition of the Securities; (iii)
the Purchaser’s financial condition is such that it has no need for liquidity
with respect to the Purchaser’s investment in the Company to satisfy any
existing or contemplated undertaking or indebtedness; (iv) the Purchaser is able
to bear the economic risk of the Purchaser’s investment in the Company for an
indefinite period of time, including the risk of losing all of such investment,
and loss of such investment would not materially adversely affect the Purchaser;
and (v) the Purchaser has either secured independent tax advice with respect to
the investment in the Company, upon which the Purchaser is solely relying, or
the Purchaser is sufficiently familiar with the income taxation issues in
connection with an investment in the Securities and the Offering that the
Purchaser has deemed such independent advice unnecessary.

(g)    

The Purchaser expressly acknowledges that (i) no federal or state agency has
reviewed or passed upon the adequacy or accuracy of the information set forth in
the documents submitted to the Purchaser or made any finding or determination as
to the fairness for investment, or any recommendation or endorsement of an
investment in the Company; (ii) there are restrictions on the transferability of
the Securities; (iii) there will be no public market for the Securities, and,
accordingly, it may not be possible for the Purchaser to liquidate the
Purchaser’s investment in the Company; and (iv) any anticipated federal or state
income tax benefits applicable to the Securities may be lost through changes in,
or adverse interpretations of, existing laws and regulations.

(h)    

The Purchaser acknowledges that the Company has made all documents pertaining to
this Agreement and the transactions contemplated herein available and has
allowed it an opportunity to ask questions and receive answers thereto and to
verify and clarify any information contained in such documents.

(i)    

The Purchaser is not a party to or in any way obligated to make any payment
relating to any contract or outstanding claim for the payment of any broker’s or
finder’s fee in connection with the origin, negotiation, execution or
performance of this Agreement or the purchase of the Securities in the Offering
hereunder.

(j)    

The proposed investment in the Company by the Purchaser, including any
beneficial owner of Purchaser or the investment (an “Underlying Beneficial
Owner”), as the case may be, will not directly or indirectly contravene United
States federal, state, international or other laws, rules or regulations,
including anti-money laundering laws, rules and regulations (a “Prohibited
Investment”) and no investment in the Company by the Purchaser or, if
applicable, any Underlying Beneficial Owner will be derived from any illegal or
illegitimate activities.

(k)    

The Purchaser understands that federal regulations and executive orders
administered by the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, persons and entities (see, for a list of OFAC countries:
www.treas.gov/ofac).  The Purchaser further represents and warrants that, to the
best of its knowledge, none of the Purchaser, any of its affiliates, or, if
applicable, any Underlying Beneficial Owner or related person, is a country,
territory, person or entity named on an OFAC list, nor is the Purchaser nor any
of its affiliates, or, if applicable, any Underlying Beneficial Owner or related
person, a natural person or entity with whom dealings are prohibited under any
OFAC regulations.




3




--------------------------------------------------------------------------------




(l)    

Neither the Purchaser nor, if applicable, any Underlying Beneficial Owner or, to
the best of Purchaser’s knowledge, any related person, is a foreign bank without
a physical presence in any country other than a foreign bank that (i) is an
affiliate of a depositary institution, credit union or foreign bank that
maintains a physical presence in the United States or a foreign country, as
applicable, and (ii) is subject to supervision by a banking authority in the
country regulating such affiliated depositary institution, credit union or
foreign bank (each, a “Regulated Affiliate”).

(m)    

Except as otherwise disclosed to the Company in writing: (i) neither the
Purchaser nor, if applicable, any Underlying Beneficial Owner or, to the best of
Purchaser’s knowledge, any related person, is resident in, or organized or
chartered under the laws of, (A) a jurisdiction that has been designated by the
Secretary of the Treasury under Section 311 or 312 of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Interrupt and
Obstruct Terrorism Act of 2001 (the “PATRIOT Act”) as warranting special
measures due to money laundering concerns or (B) any foreign country that has
been designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the Financial Action Task Force on Money Laundering, of which the United States
is a member and with which designation the United States representative to the
group or organization continues to concur (a “Non-Cooperative Jurisdiction”);
(ii) the subscription funds of the Purchaser and, if applicable, any Underlying
Beneficial Owner, do not originate from, nor will they be routed through, an
account maintained at (A) a foreign shell bank (see, for a definition of the
foregoing: www.treasury.gov), (B) a foreign bank (other than a Regulated
Affiliate) that is barred, pursuant to its banking license, from conducting
banking activities with the citizens of, or with the local currency of, the
country that issued the license, or (C) a bank organized or chartered under the
laws of a Non-Cooperative Jurisdiction; and (iii) neither the Purchaser nor, if
applicable, any Underlying Beneficial Owner or, to the best of Purchaser’s
knowledge, any related person, is a senior foreign political figure, or any
immediate family member or close associate of a senior foreign political figure,
in each case within the meaning of the PATRIOT Act.

5.    

Covenants.

(a)    

Upon the terms and subject to the conditions of this Agreement, each of the
Purchaser and the Company will use commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable consistent with applicable law to consummate and
make effective in the most expeditious manner practicable the Transactions.

(b)    

[Reserved]

(c)    

The Company agrees to file with the SEC as soon as reasonably practicable
following the Closing Date a registration statement on Form S-3 or such other
form (including a post-effective amendment to a registration statement) under
the Securities Act then available to the Company (the “Registration Statement”)
providing for the resale of the shares of Common Stock issuable upon exercise of
the Warrants (the “Registrable Securities”).  The Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the SEC.  Any Registration Statement shall provide for the
resale from time to time, and pursuant to any method or combination of methods
legally available to the Purchasers of any and all Registrable Securities.  The
Company shall use its best efforts to maintain the effectiveness of the
Registration Statement until the Registrable Securities (x) have been
transferred or disposed of pursuant thereto, (y) have been transferred or
disposed of pursuant to an exemption from the registration requirements of the
Securities Act, provided that the Company shall have removed or caused to be
remove any restrictive legend on such Registrable Securities or (z) cease to be
outstanding.  The Company shall pay all registration expenses in connection with
the registration of the Registrable Securities pursuant to this Agreement.  Each
Purchaser participating in a registration pursuant to this Agreement shall bear
such Purchaser’s proportionate share (based on the total number of Registrable
Securities sold in such registration) of all discounts and commissions payable
to underwriters or brokers and all transfer taxes and transfer fees in
connection with a registration of Registrable Securities pursuant to this
Agreement.  It shall be a condition precedent to the obligations of the Company
to take any action pursuant to this paragraph 5(c) with respect to Registrable
Securities of any selling Purchaser that such selling Purchaser shall furnish to
the Company such information as reasonably requested by the Company to effect
the registration of such Purchaser’s Registrable Securities, including
information regarding such selling Purchaser, the Registrable Securities held by
it, and the intended method of disposition, as well as in connection with any
sale of Registrable Securities by the Purchasers.

6.    

Conditions to the Obligations of the Purchaser.  The obligation of the Purchaser
to purchase the Securities in the Offering at the Closing and the other
obligations of the Purchaser hereunder required to be performed on the Closing
Date shall be subject to the satisfaction (or waiver by the Purchaser) as of the
Closing Date of the following conditions:

(i)

The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects as of the Closing Date.




4




--------------------------------------------------------------------------------




(ii)

The Company and its subsidiaries shall have performed or complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by it and its subsidiaries by the Closing Date.

7.    

Conditions to the Obligations of the Company.  The obligation of the Company to
sell the Securities in the Offering at the Closing and the other obligations of
the Company hereunder required to be performed on the Closing Date shall be
subject to the satisfaction (or waiver by the Company) as of the Closing Date of
the following conditions:

(i)

The representations and warranties of the Purchaser contained in this Agreement
shall be true and correct in all material respects as of the Closing Date.

(ii)

The Purchaser shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by the Purchaser by the Closing Date.

8.    

Restrictions on Transfer or Re-Sale.  The Purchaser understands that (i) the
sale or re-sale of the Securities has not been and is not being registered under
the Securities Act or any applicable state securities laws, and the Securities
may not be transferred unless (a) the Securities are sold pursuant to an
effective registration statement under the Securities Act, or (b) the Purchaser
shall have delivered to the Company, at the cost of the Purchaser, an opinion of
counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions and shall be reasonably acceptable to the
Company, or other documentation satisfactory to the Company in its sole
discretion, to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, which
opinion shall be accepted by the Company, or (c) the Securities are sold or
transferred to an affiliate of the Purchaser in a transaction that results in no
change of beneficial ownership of the Securities and such affiliate agrees to
sell or otherwise transfer the Securities only in accordance with this  Section
8 and is an “accredited investor” as such term is defined in Regulation D; and
(ii) neither the Company nor any other person is under any obligation to
register such Securities under the Securities Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder (in each
case).  

9.    

Legend.  

(i)

The Notes shall contain the restrictive legend set forth on the form of Note
attached hereto as Exhibit A.  The Warrants shall contain the restrictive legend
set forth on the form of Warrant   attached hereto as Exhibit B.

10.    

Miscellaneous.

(a)    

Remedies.  Purchaser shall have all rights and remedies set forth in this
Agreement and all of the rights that any Purchaser has under any law.  The
Purchaser shall not bring any equitable action for any reason that is likely to
affect the Company’s ability to engage in any aspect of its business.

(b)    

Confidentiality.  Each party agrees that, except as otherwise compelled by law,
court order or by a competent regulator, it will not issue any reports,
statements or releases, in each case relating to this Agreement or the
transactions contemplated hereby, without the prior written consent of the other
party hereto.  

(c)    

Notices.  All notices, requests, consents and other communications hereunder to
any party shall be deemed to be sufficient if contained in a written instrument
and sent by e-mail to the e-mail address specified next to such party’s email
address set forth herein, or in person, by facsimile, by nationally-recognized
overnight courier, or by first class registered or certified mail, postage
prepaid, addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee as follows:

If to the Company:

General Cannabis Corp

6565 E. Evans Avenue

Denver, CO 80224

Attn:  Michael Feinsod, CEO

If to the Purchaser, to the address set forth on the signature page of the
Purchaser attached hereto.




5




--------------------------------------------------------------------------------




All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of e-mail, personal delivery or delivery by
facsimile, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day and (c) in the
case of mailing, on the third business day following such mailing if sent by
certified mail, return receipt requested.

(d)    

Successors and Assigns.  All covenants and agreements in this Agreement by or on
behalf of any of the parties hereto will bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.  Prior to the Closing, no party shall assign this Agreement or any rights
or obligations hereunder to any person without the prior written consent of the
other party.

(e)    

Consent to Amendments.  Except as otherwise expressly provided herein, the
provisions of this Agreement may not be amended and the Company may not take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, unless the Company obtains the written consent of a the holders
of a majority in principal amount of the Notes.  No other course of dealing
between the Company and the Purchaser or any delay in exercising any rights
hereunder operate as a waiver of any rights of the Purchaser.

(f)    

Survival of Representations and Warranties.  All representations and warranties
contained herein or made in writing by any party in connection herewith shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by the
Purchaser or on its behalf.

(g)    

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(h)    

Entire Agreement.  Except as otherwise expressly set forth herein, this
Agreement and the Securities embody the complete agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or between the parties, written or oral, that may have related to the subject
matter hereof in any way.

(i)    

Counterparts.  This Agreement may be executed in separate counterparts each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

(j)    

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE BROUGHT IN A U.S. FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION SITTING IN NEW YORK, NEW YORK. EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF SUCH
COURT AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN
INCONVENIENT FORUM OR A LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE
PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(k)    

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.  

(l)    

Descriptive Headings.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

[Signature Page Follows.]




6




--------------------------------------------------------------------------------







[Signature Page to Securities Purchase Agreement.]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.







THE COMPANY:




GENERAL CANNABIS CORP




By:

 

 

Name:

Michael Feinsod

 

Title:

Chief Executive Officer







THE PURCHASER:




 

Name:




Address:

 

 

 

 

 

Email Address:

 







DATE OF PURCHASER EXECUTION:

 

 

 

,2019

















--------------------------------------------------------------------------------




Appendix I




Name of Purchaser

Principal Amount of Note

Number of Common Shares Issuable Upon Exercise of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------




Exhibit A




Form of Note




[See attached]











--------------------------------------------------------------------------------




Exhibit B




Form of Warrant




[See attached]












